Harmonised conditions for the marketing of construction products (debate)
The next item is the recommendation for second reading by Mrs Stihler, on behalf of the Committee on the Internal Market and Consumer Protection, on the Council position at first reading with a view to the adoption of a regulation of the European Parliament and of the Council laying down harmonised conditions for the marketing of construction products and repealing Council Directive 89/106/EEC [10753/3/2010 - C7-0267/2010 -.
rapporteur. - Mr President, it is a good way to start the New Year with this debate and tomorrow's vote on the deal concluded under the Belgian Presidency on this important report on construction products.
I would like to start by thanking all colleagues who made this possible for their hard work, their thoughtfulness and commitment to making this proposal a reality. I would also like to put on record my thanks to the IMCO Secretariat and to the Belgian Presidency, in particular, to Mr Vertessen and Mr Haerynck for all their dedicated work.
As I said in my report quoting the poet Robert Frost - 'Good fences make good neighbours' (with an implied question mark). It is important that we maintain the momentum to complete the internal market and break down barriers to trade. As Mario Monti in his report on the Single Market acknowledges, 'Europe is still in a phase of 'market construction' that requires breaking down barriers to cross border activity, cutting dead wood of national administrative and technical barriers and overcoming corporate resistance'.
With this proposal we have attempted to make the single market work more effectively, we have attempted to have clearer and more transparent systems in place so that products placed on the market are of the highest standards and that the construction industry has a fairer market place to trade within.
Currently, the construction industry is facing the economic challenges caused by the global financial meltdown of 2008 and exacerbated by the slow economic recovery we face across the EU. We should never forget what an important sector the construction industry is - 12 million EU citizens are directly employed in the sector and 26 million EU citizens are dependent on it - that is 38 million people reliant on the sector. For economic growth, construction is essential for jobs and employment.
It is also one of the most dangerous sectors to work within. Taking Germany, whose safety record is second to none, one construction worker in 5 000 will suffer a fatal accident during their lifetime. The health and safety of those who work at the coalface of construction should always be remembered and it is important to have acknowledgement of this in the report.
It was with this in mind that we successfully managed on both sides to come to some agreement on the issue of labelling hazardous substances, so that the report was in line with REACH but also helps those who work with products which, in the past, have led to chronic conditions and death - conditions such as asbestos-related mesotheliomia and, to an extent, chronic obstructive pulmonary disease caused by working conditions and by inhaling dust.
The proper labelling of hazardous substances can help those with these lung conditions and illustrates how interlinked our work here is. I am proud of the fact that this report was conducted and concluded under the European Year of the Lung. Lung health is so often neglected and I was delighted that in this Parliament, we recognised its importance.
I would also like to briefly comment on SMEs. In Parliament, we are urged to 'think small first' and this should carry throughout our work. This is why we have managed to create a second stream for smaller corporations to place their products on the internal market and the system should make it cheaper and more practical for SMEs to reach a larger market place which can only increase their trading potential.
On the separate issue over transparency concerning who serves on technical bodies and how they work, I think that we have moved the bodies which approve products further than was originally foreseen. The transparency over processes and the approval of products can only help break down the walls and barriers which exist in the European Union today. This should help companies in the EU and, in particular, the special conditions set for micro-enterprises are also helpful in these tough economic conditions.
In the European Union, we should always strive for better regulation. Along with my shadow rapporteurs, I have modified the sections of the report which are no longer relevant or which were so unclear that no one was able to follow them or ensure their application. For an industry such as the construction sector, it is imperative that the rules are clear and I look forward to seeing the difference these particular changes will make.
The scale is huge and the challenges many, but today, these new rules which will come into force through Member States in the next 24 months will help the construction sector as we attempt to create economic growth and, through this, jobs.
Mr President, ladies and gentlemen, I should first of all like to thank the President, who is doing us the honour of chairing a debate on an issue that is so very important for industrial policy and the internal market. I should also like to thank the rapporteur, Mrs Stihler, who worked exhaustively on this proposal and, thanks to her commitment, has enabled us to reach an agreement at second reading.
I also wish to express my sincere thanks to all the shadow rapporteurs and the Chair of the Committee on the Internal Market and Consumer Protection, Mr Harbour. Your collective efforts were crucial in reaching a turning point in negotiations between the European institutions on this extremely technical dossier.
The Commission welcomes the second-reading compromise between Parliament and the Council since, irrespective of its technical nature, this is a dossier of great importance. The adoption of the regulation on construction products represents an inestimably significant step forward for the entire European construction sector. Construction products account for 3% of gross domestic product in Europe and, in terms of employment, activities related to the construction sector account for 6.5% of Europe's GDP and 7.5% of employment. Altogether, this means that the construction sector accounts for 10% of the European economy, as the rapporteur noted in her speech.
Furthermore, the adoption of the regulation on construction products constitutes an important step forward in terms of simplifying and improving the legislation, whilst, at the same time, consolidating the internal market for construction products. This was also the first practical application of the principles enshrined in the Small Business Act. In effect, EU law will finally provide European enterprises - and particularly micro-enterprises - with tools that help them rather than the exact opposite, that is to say, forms to fill out, bureaucratic procedures and extra obligations.
I cannot but be satisfied by this outcome, particularly with regard to the solutions provided to three issues that had been thought, in the past, to be more complicated. Firstly, with regard to the issue of hazardous substances, the Commission will draft a report on this important issue, keeping Parliament informed and, if necessary, presenting any further legislative proposals.
Secondly, there is the special treatment reserved for micro-enterprises, which have always been considered essential in order to safeguard the principles of the Small Business Act. The outcome achieved satisfies this criterion as it retains the possibility for simplified procedures for micro-enterprises.
Lastly, various parts of the text recognise the need to reduce the administrative and testing obligations on enterprises, partly by introducing simplified procedures for CE marking, but also by keeping the use of European Technical Assessments optional.
In any case, as indicated by the Statement by the European Commission annexed to the Council's position at first reading, we will need to check that the chosen solutions are truly the best to deal with existing needs. In particular, we will have to avoid subjecting enterprises - and particularly micro-enterprises - to unjustified or, in any case, unnecessary administrative obligations. We intend to monitor this aspect carefully and will add our conclusions to the report to the European Parliament and the Council, which is to be drawn up five years after the entry into force of this regulation.
I should also like to clarify that the Commission intends to work closely with the European Parliament and, naturally, with the Council, with regard to the implementation of this regulation. To this end, I have asked my services - whom I thank for the contribution they always make to the legislative work of the Commission - to draw up a road map for implementation, which I intend to send to you as soon as possible. This looks, in particular, at the so-called comitology aspects. Parliament is a key partner of the Commission and I can assure you that I intend to continue to work closely with you, including with regard to the next phase in the adoption process. Besides, 14 years in this Chamber were not spent in vain.
Finally, the Commission felt it necessary to present a statement regarding the departure from the common agreement between the institutions, relating to the deadline to submit an objection to delegated acts. The Commission is keen to stress that the principle laid down in the draft common agreement provides for a two-month period to submit objections, which may be extended by a further two months.
In this case, the Commission holds the view that there are no special circumstances that can justify the violation of this principle. The Commission regrets the fact that the principle agreed in the draft common agreement has not been respected and emphasises in its statement that what has happened in the construction products case cannot set a precedent.
I should like to thank Parliament - including through the President, whom I thank again for having participated in this debate - for the interest with which it examined this simplification proposal. To conclude, I should like to highlight the advantages that we can expect from this new regulation, as well as those created for the producers and users of construction products, as well as national administrations.
We also confirm the Commission's willingness to adhere to the obligations contained in the text of the regulation, in particular, to draw up the reports that have been requested.
Thank you once again Mr President, and thank you honourable Members for the commitment and cooperation you have shown.
Mr President, Mr Tajani, ladies and gentlemen, I, too, would like to start by expressing my sincere thanks to all those who played an active part in bringing this regulation to second reading. This regulation - as its title suggests - represents an improvement on the existing directive. In the past, of course, building regulations were, to some extent, a core domain of national autonomy. The fact that we have succeeded here in bringing the European internal market to the fore with a regulation is very positive.
Secondly, for small and medium-sized enterprises in particular, the regulation contains a number of important relaxations which will facilitate their economic activity and their dealings in Europe's internal market. Finally, consumers will, of course, also benefit from this regulation because it will considerably improve the safety and reliability of construction products.
I can also speak for our shadow rapporteur, Professor Mayer, who, on account of some constituency-related business, has, unfortunately, had to remain in his constituency today. He asked me to mention that ultimately, at second reading, this regulation represents a compromise, a good compromise in his view, but there are nevertheless still a few issues that will need further work. I am very grateful to Mr Tajani for pointing out that Parliament will also be involved in the follow-up work that remains to be done. As shadow rapporteur, Professor Mayer feels it is not enough simply to regulate the behaviour of manufacturers of construction products and the sale of their products; this regulation must be supplemented by legislation that also establishes the principles and practical rules for the use and installation of construction products. In this regard, Professor Mayer believes that the Commission should consider giving the European Committee for Standardisation (CEN) a mandate to produce a standardised European regulation.
He would also like to point out that the Commission is required to monitor whether the new Construction Products Regulation leads to adequate harmonisation in all areas and does not result in further safety problems and unfair competition. However, after listening to what Commissioner Tajani has had to say, I am sure that we will achieve this together.
Madam President, ladies and gentlemen, I would like to express my very sincere thanks to the rapporteur, Mrs Stihler, who has done some very important work in this highly technical area.
It is not only a technical report that we have before us; it is also a highly political report - a report in which high political standards also had to be respected. It was necessary to balance the various interests of industry, safety and the protection of workers, and, in the view of the European Parliament and the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament, the rapporteur has succeeded admirably in doing this.
It was essential to respect the interests of the industry and to see where their problems are in this area of construction products. It was also important to find a balance between the large and the small and medium-sized enterprises. Our view was that the Commission was right to suggest that small enterprises need fewer rules. However, that does not mean - and this is where the Commission's proposal was improved upon - that a lower level of safety should be permitted. The level of the standards must also be genuinely high, something that we managed to achieve in this area.
Of course, it is also important to place safety at the forefront. This is of particular importance for consumers because, where a construction product is manufactured and installed, it must be ensured that the user of the product is ultimately just as safe as those who worked with it beforehand.
The third point that was particularly important to us, as Social Democrats, was improving worker protection and the fact that this has also been explicitly incorporated once again. Mrs Stihler also attached a great deal of importance to this in her remarks. After all, these construction products often involve work with hazardous substances and materials. It is extremely important to ensure that the highest possible level of protection is indeed achieved in this area. This level of protection will also need to be considered later - and that is something that we probably still need to work on, Mr Tajani - in connection with the disposal of these products once they are no longer needed.
I would like to thank the rapporteur most sincerely once again for her truly splendid work.
Madam President, I, too, would like to thank Mrs Stihler and all the shadow rapporteurs. I believe we have achieved a good compromise in this second reading, even if - as is always the case with compromises, of course - not all sides are satisfied.
I would like specifically to pick up on Professor Meyer's comments, as communicated by Mr Schwab. I believe that we still have work to do with regard to labelling. We now have good harmonisation of construction products, by which I mean the manufacture of construction products. However, the area where we still have work to do is that of the installation and use of construction products. One option is for the Commission to continue its work in this regard in the area of the Eurocodes and for there then also to be a mandate for this in the area of the Eurocodes in order for progress to be made.
The other option is for us to harmonise the field of application and use so that we do not fall back to the national level in this regard and only have European harmonisation in relation to the products themselves and not in relation to their use. We need to do more work in this regard, and the Commission will also receive our full support if further measures are necessary.
I would like to mention one further point that was important in the debate regarding whether or not we should vote in favour. Unfortunately, the Belgian Presidency made an error during the negotiations. Following the first reading, it introduced new areas in the second reading - Articles 8(3) and 8(6) - without Parliament's full consent. The Hungarian Presidency has now addressed this in a letter. However, I do not believe that the Hungarian Presidency has truly understood the conflict. I would like to point out once again that, in future, if it introduces new items in the second reading, I expect the Council to actually approach Parliament and try to reach a good compromise with us.
Nevertheless, in view of the result, we do not believe that it would make sense to reject this compromise on account of a procedural error of this kind. We will vote in favour of this compromise because we believe that it is an important step towards further harmonisation of the sector, a sector of major economic importance. The compromise therefore receives our support at this second reading.
on behalf of the ECR Group. - Madam President, I would like to thank Mrs Stihler for her hard work. It has been a very long road.
In Europe today, the construction sector directly employs 12 million EU citizens. In addition, approximately 92% of the manufacturers of construction materials are small and medium-sized enterprises - this amounts to over 65 000 individual businesses. Clearly, the construction sector is vital for the European economy, and we have a responsibility to the industry to help support it, especially after the economic crisis.
There are many aspects of this report which produced something of a stalemate between many of us, such as the nature of EU legislation. It is not perfect, it is a compromise. Key issues included the declaration of performance or CE marking, where a successful agreement was made to ensure micro-enterprises do not face the same burdens as larger companies. On tackling and identifying hazardous substances in construction products, we managed to broker a compromise ensuring no conflict with existing REACH regulations.
I hope that this second-reading agreement will have real results and will encourage the free movement of construction products, improve standards across the EU, and promote the recycling of construction products in future whilst, most importantly, not increasing bureaucratic burdens on businesses or confusing consumers.
(IT) Madam President, ladies and gentlemen, I welcome the compromise reached in relation to some specific points that I feel are of vital importance to effectively achieve the objectives that we are proposing to reach under this legislative proposal.
I am referring to the retention of the rules on simplified procedures, which are surely designed to lighten the burdens and reduce the costs incurred by enterprises, and particularly small and medium-sized enterprises. Indeed, I think that in the context of a negative economic situation like the present, it is absolutely essential to recognise the importance of the role played by small and medium-sized enterprises, which make up one of the fundamental foundation blocks on which our economy is based.
Furthermore, by introducing simplified procedural mechanisms and, in particular, by reducing the time it takes to place new products on the market, the new regulation definitely favours innovation. At the same time, it also protects consumers, allowing them to gain faster access to innovative products without foregoing the guarantees of quality and safety that have to be ensured by CE marking.
Therefore, in my view, the agreement reached represents an excellent compromise that will strike the right balance between the needs of producers and those of consumers, thereby guaranteeing the proper functioning of the market in a sector that is truly the driving force of our European economy.
(EL) Madam President, I must thank Mrs Stihler for the excellent work she has done. We have all been talking about a technical issue. Luckily, Mrs Gebhardt, on behalf of the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament, has highlighted the fact that this is not just a technical issue; it is also a highly political and economic issue. We all know that construction is a basic pillar of the economy. We all know that small and medium-sized enterprises are the backbone of our economy, an economy that, within the framework of the European Union, is in an extremely difficult situation. Thus, Mrs Stihler's report is also of great political importance and she has made an excellent job of it.
We have managed to achieve a compromise, a good compromise for everyone. We have managed to strike a balance that will give us simple procedures, which can be applied without compromising the standard of small and medium-sized enterprises and, at the same time, the best possible result.
We have managed to sort out the issue of hazardous substances. We all remember - and the older ones here remember very well - the issue of asbestos contamination of the Berlaymont building, which was closed for five or six years. Imagine what would happen to entire states in the European Union if we were unable to handle the question of hazardous substances.
Finally, we still have to deal with the question of safety and transparency. Here, too, I think that Mrs Stihler has done an excellent job in her report and in the compromise achieved.
To close, I trust that we shall deal as well with the construction of the European state as we have done with construction.
Madam President, as chair of the Committee on the Internal Market and Consumer Protection, I want to associate myself very much with many of the remarks - in fact, all the remarks, I think - that people have made on the work that Catherine Stihler has done. I think that taking over a complex dossier for a second reading and coming into our committee to do that has been a tough task which she has done extremely well.
I would remark that it shows the importance of the second-reading procedure in this House, because we have been able to make significant improvements to the text of the position that we received from the Council. As Mrs Rühle in particular pointed out, we had some disagreements with them. We have a letter from the Hungarian Presidency on some of the detailed issues which will be published with the Minutes.
I just want to make two concluding remarks in endorsing this agreement. The first is to say to you, Commissioner, in thanking you for your work with us, that we need to work very closely with you on the implementation of this proposal. As you pointed out, there are important aspects of comitology here and my committee is absolutely behind the need to follow up these proposals very seriously.
Secondly, I think that this is an absolutely crucial sector and we do need to keep it under review, as many colleagues have said, to make sure that there are, in effect, no market barriers put in place that are going to stop it contributing vitally to the European economy.
(CS) Madam President, I am very satisfied with the text of the Construction Products Directive agreed between the rapporteurs and the very helpful Commissioners Tajani and Barnier for today's second reading. This should simplify the market for construction products. It unifies enthusiastically, it simplifies documentation and it removes various unnecessary bureaucratic practices. The view that the construction of buildings constitutes the provision of building services and not the marketing of products, and that construction activity also includes the incorporation into a building of any non-serial manufactured components, has finally prevailed, which is something I welcome. Firms in the Czech Republic also applaud this small reform, because the old directive increased their costs without bringing improvements in quality. The IMCO committee, of which I am a member, has come together and adopted the text unanimously, including the simplifications for micro-enterprises. I trust that Parliament in its entirety will do the same tomorrow. It will be another sign that the legal environment in the EU is improving in a way that will support the unified market.
(DE) Madam President, I am not convinced with regard to all of the points of the compromise, but I know that the new regulation represents a definite improvement on the current legal situation. First of all, we will get a standardised European technical language for the performance of construction products and streamlined and simplified procedures. We have made progress with the European internal market and, in so doing, we have benefited the companies and also, through standardised safety requirements, the consumers, too. In principle, I regard relief from bureaucratic regulations for micro-enterprises to be important and sensible. However, we also need to take account of the fact that micro-enterprises that process construction products are also users and must also be protected.
I am therefore pleased that my proposal was included in the compromise. This provides for simplified procedures for micro-enterprises in connection with the evaluation of the performance characteristics of construction products. However, if they apply such a procedure, they must prove the equivalence of the procedure used with the procedure that is actually provided for throughout Europe. This is the only way to ensure that the details of the performance characteristics are also accurate and reliable and that the safety of buildings is also ensured throughout Europe.
Madam President, ladies and gentlemen, I support the words of Mr Harbour when he stresses the importance of the text that we are debating and that will be adopted thanks to this agreement from Parliament. This is because it is a new piece of legislation that will give important guidance to the market but, at the same time, will establish good rules to allow small and medium-sized enterprises to expand, above all, in this final phase of the current crisis, during which we must do everything possible to ensure that small and medium-sized enterprises can create new jobs and grow. This is the aim of the European Commission, which is backed up by the real commitment of the European Parliament, partly as a result of the implementation and development of the Small Business Act.
Small and medium-sized enterprises will benefit from simplification, including a reduction in red tape. However, as Mrs Gebhardt said in her speech, these rules for the liberalisation and development of the market also provide real guidance on safety, which is of great importance for construction sector workers, but also consumers.
I believe that this report is heading in the right direction. However, the Commission does not intend to stop with the adoption of the legislation that has resulted from the agreement and the compromise between the Council and Parliament. We want to keep working on this over the coming years, and I should also like to assure Mr Harbour - who stressed the need to move forward - of our commitment to produce a road map for implementation, which I will forward to you as soon as possible.
During this debate, many of the honourable Members have spoken about harmonisation in the construction sector, particularly with regard to safety. I am fully mindful and aware of the problem and I am pleased to have drawn up the Eurocodes with the European Standards Organisation, since these are harmonised rules specifically relating to construction safety. As you know, the Commission is currently preparing a communication on standardisation, which will be submitted for the attention of Parliament and the Council within a few weeks. Therefore, Madam President, honourable Members, I believe that today and tomorrow, we are taking an important step forward.
To reiterate, it is not only a matter of technical rules, though I should like to thank the rapporteur for her patience in dealing with the technical rules, which, in any case, represent a snapshot of a major political commitment. Behind the technical details there lurks an important economic choice favouring small and medium-sized enterprises, which can create new jobs over the coming years, as well as favouring half a billion European citizens.
rapporteur. - Madam President, thank you to all colleagues who have taken the time to speak this afternoon and evening.
I think Commissioner Tajani's comments about partnership working, the road map and the issue of Eurocodes, which Mrs Rühle and (I think) Mr Schwab also mentioned, are important and that we take forward the good cooperation that we have had. It is a compromise that we have reached and there are some things colleagues might have liked in this compromise that we did not manage to get in, but Parliament managed to secure 75% of the amendments that we thought were important within this text, and that is no mean feat.
There is something that struck me throughout this debate. The construction sector is so vitally important to our economies for future growth, for jobs, that I would like to ask the President whether we can make sure there is an annual debate in this House on the construction sector, to take forward the cooperation that the Commissioner has offered to us and to make sure that we always place the importance on the construction sector that this House should do, given that 38 million people rely on the construction sector for their jobs.
So, thank you, Madam President, thank you, Commissioner, and I look forward to the weeks, months and years ahead, because the construction debate will continue in the Committee on the Internal Market and Consumer Protection and I for one will certainly be following it.
The debate is closed.
The vote will take place on Tuesday, 18 January 2011.
Written statements (Rule 149)
I wish to congratulate the rapporteur for the content of her report. Construction products is one of the European economy's sectors which is both vulnerable and important and which we need to harmonise. I use the term 'vulnerable' not only because of the way in which this sector has responded to the recession, but also, in particular, because of the number of workers and SMEs it has, 12 million and approximately 65 000 respectively. I strongly support the notion that we must acknowledge the need for a high level of health and safety at work where construction products are involved. I am also clearly referring not only to accidents at work, which occur fairly frequently, but also to hazardous substances used in work processes. I want to add one final point. The single market for construction products requires support appropriate to its size and specific nature, including for the vulnerable aspects which I mentioned at the start of my speech.